Citation Nr: 0932207	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-37 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of frostbite of the feet.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, 
from July 1967 to July 1970, and from September 1971 to July 
1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
January 16, 2009.  However, the Veteran failed to report to 
the hearing.  On January 29, 2009, the Board denied the 
Veteran's motion to reschedule a hearing under 38 C.F.R. § 
20.704 (2008).


FINDINGS OF FACT

1.	In an unappealed July 1997 rating decision, the RO denied 
service connection for residuals of frostbite of the feet.

2.	The evidence added to the claims file since that decision 
does not raise the possibility of substantiating this 
claim.


CONCLUSION OF LAW

1.	The July 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has not submitted new and material evidence 
and so the residuals of frostbite of the feet claim cannot 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  The Veteran 
received notice of the VCAA in a September 2005 letter.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran received 
notice consistent with Dingess in a March 2006 letter.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new and material 
evidence" as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case - including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  The Veteran did not receive notice 
consistent with Kent, however, the Veteran was informed of 
the unique character of the evidence that must be presented 
in a September 2005 letter.  Specifically, that letter 
informed the Veteran:

You were previously denied service connection for 
frost bit both feet.  You were notified of the 
decision by letter dated 06-26-1997 of the rating 
decision dated 06-24-97.  The appeal period for 
that decision has expired and the decision is now 
final.  In order for us to reopen your claim, we 
need new and material evidence.

* To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time. Although VA will make reasonable efforts to 
help you obtain currently existing evidence, we 
cannot provide a medical examination or obtain a 
medical opinion until your claim is successfully 
reopened. 
* In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.

Your claim was previously denied because there was 
no record of frostbite both feet showing a chronic 
disability subject to service connection.  
Therefore, the evidence you submit must relate to 
this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously denied 
your claim.  (emphasis removed).

This letter asked the Veteran for the names and addresses of 
health care providers from whom he received treatment.  The 
Board finds this to letter to be in substantial compliance 
with the requirements of Kent.

Under the VCAA, VA has a statutory duty to assist a claimant 
in the development of a previously finally denied claim only 
once the claim has been reopened based on the submission of 
new and material evidence.  38 U.S.C.A. § 5103A(f) (West 
2002).  In this case, since the claim is not being reopened, 
VA's duty to assist has not attached.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the Veteran's claim for service 
connection for residuals of frostbite of the feet was 
originally denied by the RO in a rating decision dated in 
June 1997.  The Veteran did not appeal that decision.

At the time of the June 1997 rating decision, the evidence of 
record consisted of the Veteran's service treatment records 
from May 1965 to July 1973, the April 1995 report from Open 
MRI, and the results of a May 1997 VA medical examination.

That rating decision denied service connection for residuals 
of frostbite of the feet on the basis that the evidence was 
not sufficient to establish a chronic condition of residuals 
of frostbite of the feet for which service connection could 
be granted.  The Veteran was notified of the adverse decision 
and his right to appeal by letter in June 1997.  He did not 
file an appeal.

The Veteran sought to reopen the claim in June 2005.

The unappealed June 1997 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the Veteran's claim for service connection for residuals of 
frostbite of the feet may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
relates to an unestablished fact necessary to substantiate 
the claim, namely whether it establishes a chronic disability 
of residuals of frostbite of the feet.

The additional evidence

Evidence received since June 1997 consists of: (1) the 
Veteran's June 2005 claim; (2) the Veteran's September 2005 
statement; (3) the Veteran's October 2005 statement; (4) 
Morning Reports from January 1966 to March 1966; (5) the 
Veteran's December 2006 statement; (6) ) treatment reports 
from VAMC East Orange from October 2005; and (7) treatment 
reports from VAMC East Orange from September 2008.

To the extent that the Veteran has stated that his feet 
swollen, tender, discolored, and experience a "pins and 
needles" feeling in his June 2005 claim and his December 
2006 statement (items 1 & 5), these claims are not new 
because they are repetitive of the claims offered by the 
Veteran to the May 1997 VA examiner prior to the issuance of 
the unappealed June 1997 rating decision.  Likewise, while 
the September 2008 VA treatment records refer to a history of 
frostbite and a prior diagnosis of "hypothermia of feet, 
secondary to cold exposure," these references are clearly 
the mere transcription of lay history, as reported by the 
Veteran, without any additional medical comment by the 
transcribing medical professional.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Therefore, this evidence is also repetitive and 
does not satisfy the new and material requirements.

The Board notes that the Veteran's June 2005 claim and his 
statements from September 2005, October 2005, and December 
2006 (items 1, 2, 3 & 5) relate to the claimed in-service 
injury.  While these items satisfy the newness requirement, 
they do not relate to the unestablished fact at issue, which 
is the existence of a chronic condition, and therefore, this 
evidence is not material.  

Similarly, the Morning Reports (item 4) relate to what 
occurred during the Veteran's military service.  While new, 
this item does not address the issue of whether the Veteran 
currently suffers from chronic residuals of frostbite of the 
feet and is therefore immaterial.

Finally, the VA podiatry treatment records from October 2005 
(item 6) show treatment for metatarsalgia and hammer toe 
deformity, not frostbite residuals.  Once again, while this 
material is new, it does not suggest the existence of chronic 
residuals of frostbite to the feet and therefore fails to 
meet the material requirement.

Consequently, because there is no competent evidence which 
establishes a diagnosis of residuals of frostbite of the 
feet, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  Therefore, the Board finds that the Veteran's attempt 
to reopen his claim of entitlement to service connection for 
residuals of frostbite of the feet is unsuccessful.




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet.  The claim 
remains denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


